Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 4/20/2022 has been received and entered.  Claims 1, 3, 4,
7, 8, 9, 11, 12, 13, 15-17, 19-20 have been amended, claims 6 and 14 have been cancelled (and amended into independent claims to define the FG and NGF as SNM1 and SNM2) , and claims 21-22 have been added.
Claims 1-5, 7-13, 15-22 are pending.

Election/Restriction
Applicant’s election without traverse of Group 2, in the reply filed on 6/12/2020 was acknowledged, and it was noted that upon review of the guidance of the specification and claim limitations, the restriction requirement was withdrawn.
Newly added claims 21-22 are dependent and appear consistent with the examined invention.
Claims 1-5, 7-13, 15-22, drawn to a system and method of mutation screening by aligning and comparing SNM1 and SNM2 genes as a locus of interest and providing a ratio of the respective gene reads present in a reference genome, are currently under examination.


Priority
	This application filed 11/15/2017, is a national stage filing of PCT/US16/34574 filed 5/27/2016, which claims benefit to US provisional application 62/167551 filed 5/28/2015.
Applicants have not commented on the priority summary.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which 

Claims 1-5, 7-13, 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention with respect to the limitation of  ‘that is unable to differentiate between FG reads and NFG reads’ is withdrawn.
Amendments to the claims to delete the terminology has rendered the rejection moot.

Claims 1-5, 7-13, 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 1, 9 and 17 have been amended to include that NGS provides a process ‘that is unable to differentiate between a positional source of reads associated with SMN1 and SMN2 gene paralogs’, however given the guidance of the specification the method as a whole appears to provide for the ability to differentiate between the two.  It is unclear how or what limitations this amendment provides to the sequence data that is provided by NGS, and if there were indistinguishable how the method steps as claimed would be capable of differentiating the two from each other.  Alternatively, the ability of NGS to produce sequence read data as a platform does not in itself identify a position of reads that are produced, and it is unclear how this limitation is intended to define the metes and bounds of the NGS process for producing sequence reads or a process of NGS where the position is defined or not defined by a read.  Dependent claims fail to further clarify the nature of read data provided by this limitation and are included in the basis of the rejection for requiring the initial steps of the method to be performed.
Providing how reads are defined nor not defined by the process of specific steps of NGS, or deleting the terminology if unnecessary could address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amendment and limitation for ‘unambiguously’ is considered a new limitation not specifically taught or related to method steps of the claims.  A search of the specification provides literal support for the term unambiguously once (on the bottom of page 6), however the term is directed to and describes the limitation of aligning reads when there is not a unique sequence for comparison. In this case, the claims have been amended and directed to SNM1 and SMN2 which do have unique sequences.  Further, the limitation is provided in the beginning of the claim, and requires that the reads are distinguishable one from the other when aligned to evaluate and tally the various number of reads of each.  Further, the claims do not provide any specific source of reads, and some of the reads would likely represent homologous regions shared by both SMN1 and SMN2, and the method as set forth would not be capable of distinguishing unambiguously differentiating the reads or the specific source.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a system for and method of mutation carrier screening of SMN paralogs using sequence read data and using masking functions of a reference sequence to differentiate the paralogs.  More specifically, the claims as amended provide for using stored reads of a patient in a database and comparing them to a reference where SMN2 has been masked so not to allow for alignment, then after alignment tallying the number of SNM1 and SNM2 reads present and using them to calculate a ratio that is determinative of the patient carrier status.  The physical step of ‘sequencing a biological sample of a patient using the NGS process to generate a plurality of reads..’ has been deleted, and the method comprises all steps of handling sequence data such as accessing the reads of the patients genome data, determining the reads in the data, and accessing a reference genome, and using aa mask sequences in the reference genome during the alignment process so that SNM2 reads are not aligned, and a final step of providing a ratio of the reads based in part on the tally of reads from the alignment. In view of the specification, the steps require ‘digital’ data and would be directed to a computer implemented method where sequence reads representing a loci are provided and using masking before alignment, then providing a ration of aligned reads.  Dependent claims have been amended to be consistent with the independent claims and to indicate the SNM1 is aligned (claim 3) and is used to determine a status, and provide that a tolerance is set (claim 4-5) and that the ratio is used to determine a carrier status, and provide for more detailed steps on setting threshold and tolerances for the ratios and/or using statistical models in the method of analysis of the sequence read data.
For step 1 of the 101 analysis, the amended claims are found to be directed to a statutory category of a process.   As amended, the claims require the use of digital data implying the use of a computer, however without this could be viewed as simply instructions for aligning and counting the number of reads aligned and not directed to a statutory category.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of manipulating sequence read data in masking aligning and counting aligned sequences.   The newly added steps of accessing a database for a patient’s genome and reference genome, and the step of determining SMN1/2 reads from the data are considered instructions and part of the judicial exception where the data is obtained.  The steps of aligning and comparing sequences to a reference to arrive at the identification of match for a given sequence to a reference are instructional steps.  Given the art of record, the forms of SMN1 and SMN2 were known and compared, as well as the process of masking was known and used to remove, i.e. mask selected sequences during analysis.  The claim requires computing similarity scores for both alignment and masking, simple steps of counting and providing a ration of tallies of aligned reads of interest, without any requirement for the type of data received or used.  The judicial exception is the set of abstract instructions for analysis of sequence data and are considered to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and to Mathematical Concepts, that is mathematical relationships or mathematical formulas or equations for counting and providing ratio of alignments to the extent the claims provide for limitations of using statistics or modeling in the analysis.  The claims only require the analysis of a plurality of sequence reads, and do not appear to be directed to complex or large amounts of information that is processed for the analysis.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended do not have an additional element and provide only a summary of the analysis to which the judicial exception is applied, it simply provides an analysis and description of the read data possibly being correlated with a ‘status’ of a patient.  This judicial exception for the analysis requires steps recited at high level of generality and as a computer implemented method are only stored on a non-transitory medium or memory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims have been amended to require that the sequence read data is provided by NGS, and viewed as an additional element.  In review of the guidance of the specification and the art of record, for example ElSharawy et al (2012) provides evidence that NGS platforms were well known and used to provide sequence reads that were subsequently analyzed to determine and correlate variant sequences that were found in the data.  For using read data from SMN1/2 Prior et al. (2011) provides a detailed discussion of the technical standards and guidelines for spinal muscular atrophy testing including the use of DNA sequencing reads.   With respect to the remaining analysis steps, they are found to be steps of having a plurality of sequence read data on a memory or processor, and analyzing the read data with the processor.  As such, the claims provide a known conventional means to obtain read data, and do not provide for any additional element to consider under step 2B which appears to provide for significantly more when viewing the claim as a whole.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  Now as amended, the claims provide for only reads of SMN1 and SMN2 and comparison to a reference genomic sequence which is more narrow and more simple to perform than previously implied by NGS data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicant’s arguments
Applicant provides an overview of the human genome size, and possible difficulties of identifying SMN1  and SMN2 reads and then aligning them to a huge reference genome.
In response, the overview is acknowledged however the claims do not require these limitations and simply require digital forms of SMN1  and 2, and the comparison to SMN1 in a reference genome (since the SMN2 is masked or taken away for alignment purposes).
For step 2A prong 1 it is argued that the claims do not recite a judicial exception because it does not recite a mathematical relationship and the analysis of a patient genome and reference genome cannot be done in one’s mind.  Applicants argue that the method cannot be performed in one’s mind because of the size of the human genome.  Applicants argue the claim as a whole is not directed to a judicial exception.
In response, the amendment to the claims is noted, however the claim sets forth and requires generating ‘a plurality of reads of the patient’, and appears that the claim does not require the entire genome as asserted in arguments.  Arguments that the claims do not require mathematical analysis and is not directed to mathematical concepts it is noted that the claim recites ‘tallying’ and ‘calculating’ and ‘determining’ steps which in light of the specification provide for quantitation of identified reads, and provide a probability and appears to be directed to a statistical analysis, and while broad and not specific formulas, it is clear that these broad steps are directed to mathematical steps and concepts in evaluating the data.  With respect to the ability to perform the steps in one’s mind, in particular in view of the amendment for accessing a patients genome for a ‘plurality’ of reads, it is acknowledged that the human genome is large, however the claims do not appear to require evaluating the whole of the genome and appear focused only on small parts that would provide for functional or non-functional aspects of the gene.  Given the guidance of the specification for example, the specification discusses the SMN alleles and that a difference between SMN1 and SMN 2 is a single base pair (see [003] teaching where SMN1 has a C nucleotide base and SMN2 has a T nucleotide base, commonly notated as "C>T") which does appear to be a simple noncomplex comparison that could be performed in one’s mind and requires only a plurality of reads produced by NGS. 
Applicants argue for step 2A prong 2 that the claims provide for a combination of additional elements outside the alleged judicial exception as amended, noting the three initial steps of accessing a patients genome in a database, determining FG and NFG reads and comparing it to a reference genome.  Applicants argue that this combination provides for meaningful limitations and an improvement to the technical field for determining a gene ratio from sequence information.
The newly amended claims limitations have been reviewed above and have been acknowledged however now there are no physical steps for producing sequence reads to consider under prong 2, and is now an indication for the source of the data.  With respect to the remaining limitations, these appear to be directed to the judicial exception as outlined above.  In view of the claim requirements and evidence, there does not appear to be any improvement as a whole.
As noted previously, it is acknowledged that the claims recite the use of a processor and memory which has been interpreted to be a general purpose computer.  Given the evidence of record it does not appear that the method as claimed provides for any improvement to the technical filed or how the computer operates.   Moreover, the final step as amended appears to provide simply a summary of the analysis performed, and as broadly set forth a probability represented by the ratio that is calculated, and does not provide a final practical application of the judicial exception. 
Applicant’s arguments have been fully considered, but not found persuasive.  The independent claim and the limitations of the dependent claims have been analyzed under the current 101 guidance and examples and are found to be directed to a judicial exception.  As for the system, it appears to be a general purpose computer configured to perform the method of analysis of claim 1.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
An updated search of the relevant art has identified:
Hung et al. (Anal. Chem. 2005, 77, 6960-6968) which provides for Quantification of Relative Gene Dosage by Single-Base Extension and High-Performance Liquid Chromatography: Application to the SMN1/ SMN2 Gene; and
Prior et al. (Genetics IN Medicine • Volume 13, Number 7, July 2011) which provides for Technical standards and guidelines for spinal muscular atrophy testing including the use of DNA sequencing reads (page 692 for example).

Similar to Harada et al. (J Neurol 2002) which provides that analysis of patients for SMN copy number can be correlated to a phenotype related to spinal muscular atrophy.  There is not a specific recitation of ‘ratio’ however there is detailed discussion of alleles and homozygosity and heterozygosity (terms used in genetics to indicate the ratio of gene types) of the gene and the influence on function and phenotype.  Further, quantitating copy number of a gene/chromosome copies using whole genome sequencing read data was known, as well as means to filter more precisely the read data for homologous or repeat sequences through masking as evidenced by Firth et al. (2011).  However, given the complexity of gene function and epistasis as provided in Harada et al. the art does not provide a basis for determining a LOI sequence read alone, or assessing reads to provide meaningful ratio for analysis purposes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631